Citation Nr: 1012360	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertensive heart disease, currently rated 60 percent 
disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently rated 20 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals, keratectomy for corneal abrasion, left eye, 
currently rated 0 percent disabling.

4.  Entitlement to an increased disability rating for 
arthritis, left and right 4th and 5th toes, status post 
arthroplasties, currently rated 10 percent disabling.

5.  Entitlement to service connection for a muscle 
disability, variously identified as poliomyositis, 
polymyositis, and fibromyalgia.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

8.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

With regard to the issue of entitlement to special monthly 
compensation based on the need for regular aid and 
attendance or at the housebound rate, the matter comes 
before the Board on appeal from an September 2008 RO rating 
decision.  A notice of disagreement was received in April 
2009, a statement of the case was issued in October 2009, 
and a substantive appeal was received in October 2009.

With regard to the issues of entitlement to increased 
disability ratings for arthritis,  for left eye disability, 
and entitlement to TDIU, the matter comes before the Board 
on appeal from an October 2006 RO rating decision.  A notice 
of disagreement was received in December 2006, a statement 
of the case was issued in March 2007, and a substantive 
appeal was received in March 2007.

With regard to the other issues on appeal, the matter comes 
before the Board on appeal from an April 2003 RO rating 
decision.  A notice of disagreement was received in May 
2003, a statement of the case was issued in April 2004, and 
a substantive appeal was received in June 2004.

The Board notes that the Veteran's contentions in advancing 
his claim of entitlement to special monthly compensation 
have included assertions and citations of law indicating the 
Veteran's belief that he is entitled to the benefit based on 
his wartime service without regard to which of his 
disabilities have been established to be service-connected 
and which have not.  This may suggest that the Veteran 
actually seeks entitlement to special monthly pension rather 
than special monthly compensation; or, this may suggest that 
there is some confusion regarding the nature of compensation 
benefits versus pension benefits.

The RO has construed the claim as a claim for special 
monthly compensation based on aid and attendance and on 
housebound status.  The RO did not adjudicate the claim as a 
claim for special monthly pension.

Special monthly compensation matters are governed by the 
provisions of 38 U.S.C.A. § 1114 (l), (s); and 38 C.F.R. 
§ 3.350(b), (i).  First, under 38 U.S.C.A. § 1114(l), 
special monthly compensation (as opposed to special monthly 
pension, which would be based on all disabilities rather 
than only those which are service-connected) is payable if, 
as the result of service-connected disability, the Veteran 
has an anatomical loss or loss of use of both feet, or of 
one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

The Board notes, as a brief simplification for summary 
purposes, that potential pension benefits are determined on 
the basis of income and are only payable if such benefit 
would be greater than the Veteran's entitlement to 
compensation benefits.

The matter of whether the Veteran intends to claim 
entitlement to special monthly pension benefits, or pension 
benefits broadly, is referred to the RO for any appropriate 
action, to include requesting clarification from the Veteran 
regarding his intentions in this matter.

The issues of entitlement to service connection for a muscle 
disability, entitlement to TDIU, and entitlement to special 
monthly compensation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2008 statement, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal 
of the issue of entitlement to an increased disability 
rating for hypertensive heart disease.

2.  In an October 2008 statement, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal 
of the issue of entitlement to an increased disability 
rating for hypertension.

3.  In an October 2008 statement, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal 
of the issue of entitlement to an increased disability 
rating for residuals, keratectomy for corneal abrasion, left 
eye.

4.  In an October 2008 statement, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal 
of the issue of entitlement to an increased disability 
rating for arthritis, left and right 4th and 5th toes, status 
post arthroplasties.

5.  Sleep apnea manifested during the Veteran's active duty 
service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased disability rating for hypertensive heart disease.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased disability rating for hypertension.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased disability rating for residuals, keratectomy for 
corneal abrasion, left eye.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased disability rating for arthritis, left and right 4th 
and 5th toes, status post arthroplasties.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

5.  Sleep apnea was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issues of entitlement to an increased 
disability rating for hypertensive heart disease, 
entitlement to an increased disability rating for 
hypertension, entitlement to an increased disability rating 
for left eye residuals of keratectomy for corneal abrasion, 
and entitlement to an increased disability rating for 
arthritis of the left and right 4th and 5th toes, the Veteran 
expressly withdrew his appeal of these matters in signed 
written correspondence dated in October 2008 (clarifying 
prior statements).  This statement from the Veteran, 
submitted via his representative, followed previous 
indications that he did not wish to pursue these particular 
issues on appeal, and was in direct response to the RO's 
specific request for clarification in that regard.  It 
appears to be a clear and informed request for withdrawal of 
the issues made with his representative's knowledge.  
Although there appears to have been some confusion at the RO 
level as to the status of these issues, the Veteran has 
clearly and unambiguously withdrawn the issues, and the 
Board therefor does not have jurisdiction to review the 
appeal on these matters.  The appeal as to these issues is 
dismissed.

Sleep Apnea

The Veteran is claiming entitlement to service connection 
for sleep apnea.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record in this case features lay testimony 
from the Veteran and from his wife indicating that the signs 
and symptoms of his currently diagnosed sleep apnea had been 
observed since during the Veteran's service.  The Board 
notes that the Veteran's post-service medical records 
indicate that he was already diagnosed with sleep apnea and 
undergoing treatment prior to a January 2002 private 
consultation report concerning the condition.  The earliest 
contemporaneous evidence of  sleep apnea in the record 
appears to be an October 2001 private treatment report from 
Dr. Janumpally which describes that the physician talked to 
the Veteran's wife at that time and learned that that 
Veteran had night time snoring along with possible choking 
and intermittent fatigue.  The physician's report expressed 
concern about the possibility of sleep apnea at that time.  
Other medical records from the following months confirmed 
diagnosis and treatment for sleep apnea.  Thus, it appears 
that sleep apnea was medically suspected, leading to a 
diagnosis, in 2001; this was approximately three years 
following the Veteran's nearly 23 year period of active duty 
service.  A November 2001 private polysomnogram report 
appears to show significant severity to the sleep apnea, 
indicating that sleep was highly fragmented due to the 
respiratory disturbances observed during the overnight 
study.  One of the copies of this report in the claims file 
shows that the severity of the disorder was immediately 
considered to warrant treatment including application of a 
BiPAP machine and upper airway surgery.

The Veteran does not contend that he was diagnosed with 
sleep apnea during his military service, but instead 
contends that he was unaware of the severity or significance 
of the pertinent symptoms during that time due the nature of 
the symptoms and their occurrence during his sleep.  The 
Veteran argues that service-connection is warranted on the 
basis of the current diagnosis together with the lay 
testimony of his wife to the effect that the lay-observable 
signs and symptoms of the sleep apnea were seen by her for 
several years through the conclusion of his military 
service.  In a March 2007 written statement, in addition to 
other written testimony on the subject, the Veteran's wife 
testified that in approximately late 1995 to early 1996 she 
began noticing stoppages of breathing that accompanied the 
Veteran's already loud snoring during his sleep.  The Board 
observes, in passing, that a July 1995 service treatment 
record shows that the Veteran complained of 'poor sleep' at 
that time.  The Veteran's wife's recent testimony also 
describes witnessing numerous instances of the Veteran 
falling asleep while conversing or during other activities 
where one does not conventionally expect to fall asleep.  
The Veteran's wife explained, consistent with the Veteran's 
own contentions, that they did not understand these symptoms 
to be associated with any medical disease or disability 
until Dr. Janumpally noted the Veteran's difficulties with 
wakefulness during medical consultations and began to 
inquire about the Veteran's sleep.

As laypersons, the Veteran and his spouse are not competent 
to provide an opinion requiring medical expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) 
a layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board notes that there is no contemporaneous evidence 
clearly establishing that the Veteran had signs and symptoms 
of sleep apnea during his military service.  However, the 
Board also finds that there is no evidence strongly 
contradicting the Veteran's current assertion, or his wife's 
recent witness testimony, to the effect that he manifested 
the signs and symptoms of later-diagnosed sleep apnea during 
service.  The Board finds that the Veteran's spouse is 
competent to report the lay-observable symptoms of sleep 
apnea that she has described, and the Board's review of the 
record reveals no information that leads the Board to doubt 
the credibility and reliability of her testimony.  
Additionally, the Board considers the supportive evidence 
and testimony in this case to be plausible and reasonably 
consistent with the nature of a pathology such a sleep 
apnea.  In this case, the Board also finds that the 
diagnosis of significant sleep apnea in 2001, approximately 
three years following a lengthy 23 period of service, offers 
suggestive clinical support for the Veteran's claim in light 
of the broader collection of pertinent evidence and credible 
testimony in this case.

After reviewing the totality of the evidence of record, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for sleep apnea is warranted.  
The evidence does not definitively establish that the 
Veteran's sleep apnea is etiologically linked to his 
military service, but the Board finds that the positive 
evidence in this case may be reasonably considered to be in 
approximate balance with the negative.  There is no medical 
evidence of record persuasively demonstrating that the 
Veteran's sleep apnea did not have onset during his military 
service.  The Board finds that the record reasonably shows a 
continuity of pertinent symptomatology to link the Veteran's 
sleep apnea to service.  In conclusion, when resolving all 
benefit of the doubt in favor of the Veteran, service 
connection is warranted for sleep apnea.  38 U.S.C.A. 
§ 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection for sleep 
apnea, the satisfaction of VCAA requirements is rendered 
moot.


ORDER

The claim of  entitlement to an increased disability rating 
for hypertensive heart disease has been properly withdrawn 
from this appeal by the Veteran.  Thus, this issue is 
dismissed.

The claim of entitlement to an increased disability rating 
for hypertension has been properly withdrawn from this 
appeal by the Veteran.  Thus, this issue is dismissed.

The claim of  entitlement to an increased disability rating 
for residuals, keratectomy for corneal abrasion, left eye, 
has been properly withdrawn from this appeal by the Veteran.  
Thus, this issue is dismissed.

The claim of  entitlement to an increased disability rating 
for arthritis, left and right 4th and 5th toes, status post 
arthroplasties, has been properly withdrawn from this appeal 
by the Veteran.  Thus, this issue is dismissed.

Service connection is warranted for sleep apnea.  To that 
extent, the appeal is granted.


REMAND

The Board finds that additional development is necessary to 
permit informed appellate review of the issue of entitlement 
to service connection for a muscle disability in this case.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that the evidence of record 
contains competent evidence of a current chronic muscle 
disability, evidence that may suggest manifestations of the 
disability during the Veteran's military service, and a 
reasonable indication that the current muscle disability may 
be associated with certain clinical signs during service.  
It appears that there has been no VA examination conducted 
to specifically address the etiology of the Veteran's 
current chronic muscle disability.  There is otherwise 
insufficient competent medical evidence on file to permit 
informed appellate review of the critical medical questions 
in this case at this time.

Specifically, the Board notes that a multitude of post-
service medical records document that the Veteran has been 
receiving treatment for symptom complaints of a muscle 
disability that does not appear to be well understood even 
by the treating medical professionals.  December 2001 
private post-service medical treatment records show medical 
assessments of polymyositis, observed to be symptomatic at 
that point.  Previously, in June 2001 the Veteran was 
assessed to have possible polymyositis apparently based upon 
a 'three year history of muscle pain, elevated CK and 
fatigue and weakness which initially responded to high-dose 
prednisone.'  Another June 2001 private medical record from 
a neurology consultation significantly describes the 
Veteran's pertinent clinical history as "diffuse muscle 
pains characterized by elevated CPK levels as high as 1000.  
There is no known reason for this elevation."  The Board 
also observes that a private medical record containing 
clinical testing data from February 2000 appears to suggest 
that specific attention was focused upon the Veteran's CK 
levels at that time.

In October 2001, a private physician (Dr. Graves) authored a 
statement explaining that the Veteran had developed a muscle 
disease which severely limits his stamina and ability to 
work, and that he was medically requested to take medical 
retirement.  Without entering into a detailed discussion of 
the voluminous pertinent medical records from the 
intervening years, the Board observes that a very recent 
December 2009 statement from a private neurology medical 
specialist discusses and evaluates the Veteran's symptoms 
and history; the medical impression presented in this 
statement is that the Veteran does not have any definitive 
neuromuscular disease that can be associated with his 
presentation, and that the likely impression was thought to 
be 'fibromyalgia.'

The Veteran does not contend that he was diagnosed with 
polymyositis, fibromyalgia, or any other chronic broad 
muscle disability during his military service.  Rather, he 
contends that a review of his service treatment records with 
the benefit of information that has come to light in his 
post-service medical records reveals that the current 
pathology at least as likely as not began during service 
with relatively more subtle signs and symptoms.  A January 
1998 medical report from the Veteran's service treatment 
records, associated with the time of the Veteran's 
retirement from military service, contains symptom 
complaints that may be pertinent to the question of whether 
any current chronic muscle disability first manifested 
during his military service.  This January 1998 report shows 
that the Veteran reported swollen and painful joints, 
without any associated injury being recalled or identified.  
The report notes that the Veteran complained of 'dull pain 
all the time' and that he felt limited for some movements 
and activities.  The generalized symptoms were noted to have 
been present for two months with no known injury.  
Additionally, complaints of aches, pain, and fatigue were 
noted at that time, but appear to have been considered 
associated with the Veteran's diagnosed hypertension.

Additionally, the Veteran directs the Board's attention to a 
1996 service treatment record corresponding to an emergency 
room visit which refers to 'lab tests done at Edwards 
Airforce Base show peak CK of 604 with CK MB of 11 ...."  A 
November   1996 service treatment record shows that the 
Veteran had 'elevated' CK levels, and the medical plan was 
to do 'serial CKs' going forward.  Although the specific 
medical significance of such information is not clear to the 
Board without competent medical explanation, the Veteran's 
contention is well taken that the medical attention paid to 
his CK levels during service in 1996 could be significant in 
this case.  As discussed above, elevation of CK levels 
and/or CPK levels have been discussed as a significant 
characteristic of the Veteran's muscle pathology in the 
post-service medical records, and a contemporaneous in-
service suggestion of elevated CK levels could support the 
Veteran's claim that his pathology is etiologically linked 
to his military service.

The Board also observes, in passing, that the Veteran's 
service treatment records include reports from October and 
November 1993 that show complaints of hip and back pain with 
a specific notation of no history of significant injury; 
these complaints appear to be echoed in the Veteran's 
complaints at the time of his January 1998 examination 
around the time of his retirement from military service.  
Additionally, the Board observes that a March 1993 service 
treatment record shows that the Veteran complained of achy 
joints and 'fatigue' at that time.

For the reasons touched upon above, the Board believes that 
a VA examination is warranted to obtain a competent medical 
etiology opinion addressing the pertinent medical 
information and the complex medical questions raised by the 
evidence and contentions in this case.

Additionally, the Board notes that the Veteran claims that 
he has been awarded Social Security Administration (SSA) 
disability benefits.  The RO has requested from SSA any 
medical records associated with any determination concerning 
any pertinent disability claim at the SSA.  The SSA sent a 
negative response to VA, indicating that no records were 
found.  However, it is not entirely clear whether the SSA 
may instead be able to provide documentation confirming at 
least whether the Veteran is in receipt of SSA disability 
benefits, and the nature of any such benefits.  As this case 
must be remanded in any event, the Board believes it is 
reasonable to take this opportunity to obtain clarification 
regarding whether the Veteran is in fact in receipt of SSA 
disability benefits associated with any disability pertinent 
to this case.

The Board notes that the other issues involved in this 
appeal are the Veteran's claims of entitlement to a TDIU and 
entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  The Board is presently remanding a service-connection 
claim for additional clarification and development.  The 
claims for TDIU and special monthly compensation are 
inextricably intertwined with the service-connection claim.  
Adjudication of those claims may be impacted by the outcome 
of the remanded service connection claim, and thus the Board 
must defer appellate review of those issues at this time; 
the RO/AMC should readjudicate the TDIU and special monthly 
compensation claims after development and readjudication of 
the remanded service connection claim, and issue an 
appropriate supplemental statement of the case at that time.



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
action to ensure that the claims file 
contains any available outstanding 
documentation from the SSA clearly 
indicating whether the Veteran is in 
receipt of SSA disability benefits and, if 
so, for what disability diagnoses.  (The 
Board acknowledges that the claims file 
reflects that an attempt has already been 
made to obtain any medial records in the 
possession of SSA, and a negative reply 
was received.  The RO/AMC should now 
attempt to ensure that the claims file 
contains documentation confirming the 
nature of any SSA disability benefits the 
Veteran has been awarded.)  If it is 
determined that the Veteran's claimed 
receipt of SSA benefits cannot be 
verified, this should be documented in the 
claims file.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of the claimed broad muscle 
disability.  It is imperative that the 
claims folder, to include all service 
treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should clearly 
delineate all current disabilities, to the 
extent possible, associated with the 
Veteran's complaints of a broad muscle 
disability (variously identified in the 
past as polymyositis and fibromyalgia).  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to the following:

(a)  Does the Veteran suffer from an 
acquired chronic medical disability 
associated with his broad complaints of 
muscle disability?

(b)  If the examiner determines that 
the Veteran has such an acquired 
chronic disease, is such disability at 
least as likely as not (a 50 percent 
probability or greater) causally 
related to service, or was such 
disability at least as likely as not 
originally manifested during service?  
(The Board acknowledges that existing 
medical records suggest that the 
precise etiology of any current muscle 
disability may be unclear; the question 
posed to the VA examiner here does not 
require a precise determination of 
etiology but, rather, an informed 
assessment of whether it is at least as 
likely as not that any current muscle 
disease is etiologically linked to the 
Veteran's period of military service.)

In answering this question, please 
specifically address and discuss the 
significance, if any, of the 1996 
service treatment reports showing that 
the Veteran had elevated 'CK' levels in 
his blood, the multiple post-service 
medical record discussing a muscle 
disability as being characterized in 
part by elevated 'CK' or 'CPK' levels, 
the January 1998 service examination 
report showing complaints of swelling 
and pain in joints without a history of 
injury, and other service treatment 
reports showing potentially pertinent 
complaints of symptoms.

A detailed rationale should be provided 
for all opinions expressed.

3.  Thereafter, the issues on appeal 
(including issues involving TDIU and 
special monthly compensation) should be 
readjudicated.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


